t c memo united_states tax_court jerome j norris petitioner v commissioner of internal revenue respondent docket no 20763-04l filed date jerome j norris pro_se cleve lisecki for respondent memorandum findings_of_fact and opinion gerber chief_judge petitioner pursuant to sec_6330 seeks review of respondent’s determination to proceed 1unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure with collection by levy of petitioner’ sec_2002 tax_liability we decide whether respondent may proceed with the proposed levy findings_of_fact petitioner resided in potomac maryland at the time his petition was filed in this case he has practiced intellectual_property law for approximately years on or about date petitioner along with his spouse timely filed a joint income_tax return for the taxable_year reflecting a balance due of dollar_figure petitioner paid dollar_figure with the return leaving an unpaid balance of dollar_figure thereafter petitioner entered into a payment arrangement with respondent to pay the income_tax_liability including penalties and interest according to the following schedule due_date date date total_payment dollar_figure dollar_figure dollar_figure petitioner rounding the agreed payments to the nearest dollar made electronic payments to respondent in accord with the agreed schedule as follows approximate payment_date date date total_payment dollar_figure dollar_figure dollar_figure on date respondent sent petitioner a notification for petitioner’ sec_2002 tax period reflecting that petitioner had a balance of income_tax due for of cents in addition respondent advised that petitioner was liable for a dollar_figure late payment penalty and dollar_figure in additional interest accordingly respondent’s notice reflected a total balance due of dollar_figure for as follows income_tax late payment penalty interest total dollar_figure dollar_figure dollar_figure dollar_figure on date petitioner filed a form request for a collection_due_process_hearing petitioner explained to respondent that his payments discharged his liability in full and that the notification sent by respondent represented a colossal blunder on date petitioner and an appeals officer discussed these matters by telephone on date respondent sent petitioner a notice_of_determination concerning collection action s under sec_6320 and or sustaining the proposed levy in that notice respondent indicated if taxpayers are on an installment_agreement they are charged a late payment penalty and interest on the unpaid balance until they pay the amount they owe in full in response petitioner timely filed a petition with this court challenging the proposed levy opinion this case presents a controversy over de_minimis amounts in which litigants persist in order to maintain principles they hold firmly in large part the controversy concerns the tax effect that petitioner’s rounding of cents on his agreed payment schedule had on the tax_liability the total amount in dispute is dollar_figure out of a total dollar_figure or less than percent of the liability reported on petitioner’ sec_2002 return we must decide this dispute even though the cost of the parties’ pursuit of their principles will far exceed the amount in dispute respondent relying on what appears to be an abbreviated statement of petitioner’ sec_2002 tax account contends that he should be allowed to pursue collection petitioner contends that he met his agreed payment obligations and that there is no outstanding collectible balance for hi sec_2002 tax_year sec_6331 authorizes the commissioner to levy on property and property rights if a taxpayer fails to pay a tax_liability after notice_and_demand sec_6331 and sec_6330 however require the secretary to send written notice to the taxpayer of the intent to levy and of the taxpayer’s right to a hearing before collection sec_6330 provides that the taxpayer may raise at the hearing any relevant issue relating to the unpaid tax or the proposed levy including spousal defenses challenges to the appropriateness of collection actions and alternatives to collection sec_6330 requires that the appeals officer obtain verification that the requirements of any applicable law or administrative procedure have been met when an appeals officer issues a determination regarding a disputed collection action a taxpayer may seek judicial review with the tax_court if the tax_court has jurisdiction over the underlying tax_liability sec_6330 see 115_tc_35 114_tc_176 the underlying tax_liability may include the tax_deficiency additions to tax and statutory interest 115_tc_329 the underlying tax_liability may be questioned if the taxpayer did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability sec_6330 where the validity of the underlying tax_liability is properly at issue the court will review the matter de novo 114_tc_604 where the validity of the underlying tax is not at issue the court will review the commissioner’s administrative determination for an abuse_of_discretion id goza v commissioner supra pincite because petitioner was not issued a notice_of_deficiency and he did not previously have the opportunity to dispute the underlying tax_liability he may question the validity of the underlying tax_liability and we review respondent’s determination de novo see 122_tc_1 petitioner contends that he had a payment arrangement under which two payments totaling dollar_figure by the dates stated would completely satisfy hi sec_2002 tax_liability including interest and penalties that accrued to the date of the last payment petitioner further contends that he made timely payments of the required amounts le sec_24 cents each rounded down in conformity with respondent’s conventions and that hi sec_2002 tax_liability is therefore satisfied petitioner believes that the dollar_figure in interest and penalties arose from a phantom cents that petitioner contends did not remain unpaid because of a permitted rounding method in response respondent contends that the dollar_figure of interest and penalties would have accrued irrespective of whether petitioner paid the cents to support this contention respondent attempted to show that interest and penalties would have accrued on the dollar_figure that remained unpaid at the time petitioner filed his return generally petitioner bears the burden_of_proof see rule a sec_7491 may shift the burden to the commissioner in certain circumstances but petitioner does not contend and has not shown that he has satisfied the prerequisites of sec_7491 accordingly the burden remains with petitioner regarding any determination of a tax_liability the commissioner bears the burden of production with respect to any penalty or addition_to_tax sec_7491 to meet this burden the commissioner must come forward with sufficient evidence indicating that it is appropriate to impose the relevant penalty or addition_to_tax 116_tc_438 with respect to both petitioner’s tax_liability and the additions thereon the only evidence presented shows that petitioner’s liability has been satisfied petitioner credibly testified that he made timely payments of tax penalties and interest in conformity with the payment arrangement to which he had agreed in addition respondent’s records indicate that petitioner was placed on an installment_agreement on date when he made his first payment and respondent admitted at trial that there was an agreement to extend the period in which petitioner had to pay the tax_liability respondent on the other hand presented no evidence concerning the calculation or timing of the disputed penalties and interest the only evidence respondent offered was an abbreviated statement that had been sent to petitioner that reflected an amount of interest and penalties without any specific underlying assessment data this document is not a statement of account and appears to be an unofficial document although respondent is correct that interest and penalties would normally accrue on petitioner’s dollar_figure unpaid tax_liability petitioner’s agreed payments were set at a total of dollar_figure indicating that the agreed payments did include penalties and or interest respondent presented no evidence showing that penalties and interest accrued in excess of the amount petitioner paid petitioner’s credible testimony coupled with respondent’s own records concerning the agreed payment arrangement thus constitutes sufficient evidence to challenge respondent’s determination respondent however has not presented any evidence to refute petitioner’s testimony or to support the amounts in dispute petitioner has thus met his burden of showing that the disputed amounts are in error and respondent has not met his burden of showing that it was appropriate to impose the penalties in dispute accordingly we hold that it was an abuse_of_discretion to proceed with collection activities to reflect the foregoing decision will be entered for petitioner
